Reese, J.:
The fact of several pleas docs not make several causes in any case but ejectment, and does not in that action necessarily. But where different questions are involved between different ■ parties upon different titles, it is proper in ejectment to sever the causes. The parties having recognized in this case a severance, and acquiesced in it, are bound by their acquiescence, and the taxation was hence proper. Each party will pay full costs. (1)

Judgment affirmed.


 Splitting of cause of action and accumulation of costs. Dews v. Eastman, 6 Yerg. 298.
Separation of costs in same suit. Allison v. Thompson, 2 Swan 62; Boothe v. Cowan, 5 Sneed 354.
Several executions levied on same property, only one advertisement to he made and changed for. Arnold v. Dinsmore, 3 Cold. 235.